19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 1 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 2 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 3 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 4 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 5 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 6 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 7 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 8 of 34
19-11201-mkv   Doc 51   Filed 07/23/19     Entered 07/23/19 13:18:02   Main Document
                                         Pg 9 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 10 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 11 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 12 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 13 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 14 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 15 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 16 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 17 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 18 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 19 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 20 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 21 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 22 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 23 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 24 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 25 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 26 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 27 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 28 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 29 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 30 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 31 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 32 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 33 of 34
19-11201-mkv   Doc 51   Filed 07/23/19 Entered 07/23/19 13:18:02   Main Document
                                      Pg 34 of 34
